DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Claims 2-13, filed 08/03/2021, are currently pending and are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any references in the IDS which Applicant believes may be of particular relevance to the claimed invention in response to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system for determining an index indicative of level of pain and depth of consciousness of a user. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 2 is directed towards a system, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 2 recites a system for determining an index indicative of level of pain and depth of consciousness of a user by receiving sensor data, determining a level of pain and depth of consciousness of the user based on the sensor data, determining a physiological parameter indicative of the level of pain or depth of consciousness, and determining a combined index indicative of both level of pain and depth of consciousness of the user. The limitation of determining an index indicative of level of pain and depth of consciousness of a user, as drafted in claims 2-13, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. the processors and sensors). For example, determining an index indicative of level of pain and depth of consciousness of a user in the context of this claim encompasses a user obtaining sensor data and analyzing the data to determine level of pain and depth of consciousness. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional element of a processors, a non-invasive optical sensor, a bio-potential sensor, and an additional sensor are recited at a high level of generality (i.e., as a generic processor and sensors performing the generic computer function of data measurement and analysis) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the method provides no means for displaying the combined index to the user or using the combined index to control any equipment or update any drug administration.   
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of processors and sensors amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,103,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards a physiological monitoring system comprising a plurality of sensors configured to receive sensor signals, and determine, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient which is the same as the claims of U.S. Patent No. 11,103,143 which are all directed towards a physiological monitoring method comprising the steps of receiving sensor signals from a plurality of sensors, and determining, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient, as shown in the table below. 
INSTANT APPLICATION - CLAIM 2
US 11,103,143 - CLAIM 1
A physiological monitoring system comprising:
A physiological monitoring system comprising:
one or more processors configured to:
one or more processors configured to:
receive, from a non-invasive optical sensor comprising an emitter configured to emit light into tissue of a patient and a detector configured to detect the emitted light after attenuation by the tissue, a first sensor signal responsive to physiological characteristics of the patient;
receive, from a non-invasive optical sensor, a first sensor signal responsive to physiological characteristics of a patient;
receive, from one or more bio-potential sensors, at least a second sensor signal responsive to physiological characteristics of the patient and a third sensor signal responsive to physiological characteristics of the patient;
receive, from a bio-potential sensor, a second sensor signal responsive to physiological characteristics of the patient;
receive, from an additional sensor, at least a fourth sensor signal;
receive, from an additional sensor, at least a third sensor signal;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determine, based on the second sensor signal, a second physiological parameter indicative of a level of pain of the patient;
 
determine, based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient;
determine, based on the second sensor signal, a second physiological parameter indicative of a depth of consciousness of the patient;
determine, based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on at least one of the first sensor signal, the second sensor signal, or the third sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: an ECG, a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.
determine, based on the first physiological parameter, the second physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.


Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,398,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards a physiological monitoring system comprising a plurality of sensors configured to receive sensor signals, and determine, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient which is the same as the claims of U.S. Patent No. 10,398,320 which are all directed towards a physiological monitoring method comprising the steps of receiving sensor signals from a plurality of sensors, and determining, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient, as shown in the table below. 
INSTANT APPLICATION - CLAIM 2
US 10,398,320 - CLAIM 1
A physiological monitoring system comprising:
A physiological monitoring method comprising:
one or more processors configured to:
 
receive, from a non-invasive optical sensor comprising an emitter configured to emit light into tissue of a patient and a detector configured to detect the emitted light after attenuation by the tissue, a first sensor signal responsive to physiological characteristics of the patient;
receiving, from a non-invasive optical sensor, a first sensor signal responsive to physiological characteristics of a patient;
receive, from one or more bio-potential sensors, at least a second sensor signal responsive to physiological characteristics of the patient and a third sensor signal responsive to physiological characteristics of the patient;
receiving, from a bio-potential sensor, a second sensor signal responsive to physiological characteristics of the patient;
receive, from an additional sensor, at least a fourth sensor signal;
receiving, from an additional sensor, at least a third sensor signal;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determining, by a processor and based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determine, based on the second sensor signal, a second physiological parameter indicative of a level of pain of the patient;
 
determine, based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient;
determining, by the processor and based on the second sensor signal, a second physiological parameter indicative of a depth of consciousness of the patient;
determine, based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determining, by the processor and based on at least one of the first sensor signal, the second sensor signal, or the third sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: an ECG, a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.
determining, by the processor and based on the first physiological parameter, the second physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.


Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,833,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards a physiological monitoring system comprising a plurality of sensors configured to receive sensor signals, and determine, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient which is the same as the claims of U.S. Patent No. 9,833,152 which are all directed towards a physiological monitoring method comprising the steps of receiving sensor signals from a plurality of sensors, and determining, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient, as shown in the table below. 

INSTANT APPLICATION - CLAIM 2
US 9,833,152 - CLAIM 1
A physiological monitoring system comprising:
A physiological monitoring method comprising:
one or more processors configured to:
 
receive, from a non-invasive optical sensor comprising an emitter configured to emit light into tissue of a patient and a detector configured to detect the emitted light after attenuation by the tissue, a first sensor signal responsive to physiological characteristics of the patient;
receiving, from a non-invasive optical sensor comprising an emitter configured to emit light into a tissue site of a living patient and a detector configured to detect the emitted light after attenuation by the tissue site, a first sensor signal responsive to the light detected by the detector;
receive, from one or more bio-potential sensors, at least a second sensor signal responsive to physiological characteristics of the patient and a third sensor signal responsive to physiological characteristics of the patient;
receiving, from one or more bio-potential sensors configured to be attached to the patient, at least a second sensor signal and a third sensor signal;
receive, from an additional sensor, at least a fourth sensor signal;
receiving, from an additional sensor configured to be attached to the patient, at least a fourth sensor signal;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determining, by a processor and based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient, wherein the first physiological sensor comprises a perfusion index;
determine, based on the second sensor signal, a second physiological parameter indicative of a level of pain of the patient;
determining, by the processor and based on the second sensor signal, a second physiological parameter indicative of the level of pain of the patient, wherein the second physiological parameter comprises an ECG;
determine, based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient;
determining, by the processor and based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient, wherein the third physiological parameter comprises an EEG;
determine, based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determining, by the processor and based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, a plurality of additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the plurality of additional physiological parameters include at least one of a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.
determining, by the processor and based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the plurality of additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient. 


Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,517,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed towards a physiological monitoring system comprising a plurality of sensors configured to receive sensor signals, and determine, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient which is the same as the claims of U.S. Patent No. 9,517,024 which are all directed towards a physiological monitoring method comprising the steps of receiving sensor signals from a plurality of sensors, and determining, based on the sensor signals, a combined index indicative of both a level of pain and a depth of consciousness of a patient, as shown in the table below.
INSTANT APPLICATION - CLAIM 2
US 9,517,024 - CLAIM 1
A physiological monitoring system comprising:
A physiological monitoring system comprising:
one or more processors configured to:
 
receive, from a non-invasive optical sensor comprising an emitter configured to emit light into tissue of a patient and a detector configured to detect the emitted light after attenuation by the tissue, a first sensor signal responsive to physiological characteristics of the patient;
a non-invasive optical sensor comprising: an emitter configured to emit light into a tissue site of a living patient; and a detector configured to detect the emitted light after attenuation by the tissue site and output a first sensor signal responsive to the detected light
receive, from one or more bio-potential sensors, at least a second sensor signal responsive to physiological characteristics of the patient and a third sensor signal responsive to physiological characteristics of the patient;
one or more bio-potential sensors configured to be attached to the patient and configured to output at least a second sensor signal and a third sensor signal;
receive, from an additional sensor, at least a fourth sensor signal;
an additional sensor configured to be attached to the patient and configured to output at least a fourth sensor signal;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient;
determine, based on the first sensor signal, a first physiological parameter indicative of a level of pain of the patient, wherein the first physiological parameter comprises a perfusion index;
determine, based on the second sensor signal, a second physiological parameter indicative of a level of pain of the patient;
determine, based on the second sensor signal, a second physiological parameter indicative of the level of pain of the patient, wherein the second physiological parameter comprises an ECG;
determine, based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient;
determine, based on the third sensor signal, a third physiological parameter indicative of a depth of consciousness of the patient, wherein the third physiological parameter comprises an EEG;
determine, based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, one or more additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the one or more additional physiological parameters include at least one of: a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on at least one of the first sensor signal, the second sensor signal, the third sensor signal, or the fourth sensor signal, a plurality of additional physiological parameters indicative of at least one of the level of pain of the patient or the depth of consciousness of the patient, wherein the plurality of additional physiological parameters include at least one of a respiration rate, a respiratory air flow, a heart rate, or a blood pressure; and
determine, based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the one or more additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.
determine, based on the first physiological parameter, the second physiological parameter, the third physiological parameter, and the plurality of additional physiological parameters, a combined index indicative of both the level of pain and the depth of consciousness of the patient.


While there are no prior art rejections for claims 2-13, they are not indicated as allowable due to the rejection under 35 U.S.C. 101 and the double patenting rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792